Citation Nr: 1424320	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  09-40 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for a left shoulder disability and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1974 to June 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  During the course of the appeal, the Veteran moved from Florida to California and jurisdiction was transferred to the RO in Los Angeles, California.

In February 2014, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims file.  

The evidence indicates that the Veteran was treated for multiple psychiatric disabilities, including major depressive disorder, obsessive compulsive disorder, and dysthymic disorder.  In Clemons v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In light of the Court's decision in Clemons, the Board has re-characterized the psychiatric issues on appeal as entitlement to service connection for an acquired psychiatric disorder.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.

The Veteran also submitted additional evidence in February 2014, with a waiver of RO consideration.  38 C.F.R. § 20.1304 (2013).  Therefore, the Board may properly consider such newly received evidence.
The claim for service connection for an acquired psychiatric disorder has been recharacterized to reflect consideration of the merits of the claim, as opposed to consideration of reopening of a previously denied claim.  Service connection for a nervous disorder was denied in an unappealed June 1976 rating decision.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  However, new and relevant personnel records, which were available at the time of the prior decision and could have been obtained, were received in December 2008 and March 2014.  The records include additional information concerning the Veteran's discharge for unsuitability as a result of psychiatric symptoms.  Therefore, the previously denied claim for service connection for a nervous condition must be reconsidered, not reopened.  38 C.F.R. § 3.156(c).

The Board has not only reviewed the Veteran's physical claims file, but also the electronic record maintained in the Virtual VA and VBMS systems to ensure total review of the evidence.  

The issues of entitlement to service connection for an acquired psychiatric disorder and a left shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a June 1976 rating decision, the RO denied a claim for service connection for a dislocated left shoulder because the evidence of record did not show that the claimed disability was caused by or incurred in active service.  The Veteran did not appeal.  

2.  The evidence received since the June 1976 rating decision was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

CONCLUSIONS OF LAW

1.  The June 1976 rating decision is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.110 (2013).

2.  The evidence received since the June 1976 rating decision is new and material and the claim for service connection for a left shoulder disability is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

In regard to the claim to reopen, the Board finds that new and material evidence has been received to reopen a claim of entitlement to service connection for a left shoulder disability.  Therefore, no further development is required with respect to this aspect of the Veteran's appeal as any deficiency has been rendered moot.

II.  Application to Reopen Based on New and Material Evidence

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The credibility of this evidence must be presumed, albeit just for the limited purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Additionally, new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low evidentiary threshold has been met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim, were the claim to be reopened.  Shade, 24 Vet. App. at 118.  

In a June 1976 rating decision, the RO denied service connection for a left dislocated shoulder because there was no evidence of a left dislocated shoulder in service.  A notice of disagreement was not received within the subsequent one-year period, nor was any new and material evidence received during that time period.  Therefore, the June 1976 rating decision is final.

Since the previous denial, the Veteran testified at a February 2014 Board Videoconference Hearing that he injured his left shoulder during boot camp and was treated at Cherry Point Naval Hospital and underwent an x-ray examination.  He testified that he was diagnosed in-service with "supple sated left shoulder joint with a damaged capsule."  He further testified that post-service he was treated by Dr. Glatzer in the 1980s and was diagnosed with a damaged capsule.  He also testified that his left shoulder sometimes dislocates and he has problems completing certain activities.  

The Veteran's testimony at the February 2014 Board hearing was not previously reviewed by agency decisionmakers and therefore is considered new evidence.  The Veteran's testimony is also material because it tends to show that he was treated for and diagnosed in-service with "supple sated left shoulder joint with a damaged capsule"- the basis for the previous denial.  Laypersons have been found competent to testify as to matters within their personal knowledge, including relating what they have been told by physicians.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

It is noted that the Veteran submitted copies of service personnel and treatment records in December 2008 and February 2014.  The documents do not include any references or information relevant to the claim for service connection for a left shoulder disability; therefore, 38 C.F.R. § 3.156(c) is not applicable to his claim.

Accordingly, the Veteran's claim for service connection for a left shoulder disability is reopened.  To that extent only, the appeal is allowed.


ORDER

New and material evidence sufficient to warrant reopening a claim of entitlement to service connection for a left shoulder disability having been submitted, the claim to reopen is granted.  


REMAND

First, at the February 2014 Board Hearing, the Veteran testified that he was treated and was given an x-ray examination for a left shoulder injury while in boot camp on Parris Island.  Specifically, he stated that he was treated at Cherry Point Naval Hospital.  Although there are records from a naval facility on Parris Island and Cherry Point Naval Hospital, there are no medical records, including an x-ray report regarding the Veteran's left shoulder associated with the claims folder.  On remand, an attempt to locate such records should be accomplished.  

Second, at the hearing, the Veteran testified that he was going to submit a buddy statement from R.L., a fellow soldier, who recalled the Veteran's complaints of shoulder pain after boot camp.  See Board Hearing Transcript pp. 12, 42.  There are no such statements currently associated with the claims folder.  

Third, there are missing treatment records from several private providers.  The Veteran testified that he was treated by Dr. Glatzer for his left shoulder post-service.  He testified that Dr. Glatzer is now deceased, but was not sure if his records were still available.  At a March 2005 private treatment visit with Dr. M.K., the Veteran reported that he had been counseled by J. Trimm and a separate counselor in 1977.  He also reported that he was prescribed Luvox in 1999 and Prozac in 2001.  At a July 2009 VA examination, the Veteran reported that he was treated by a civilian psychiatrist, other than Dr. Kane and Dr. Nadjafi, in Orlando for depression due to frustration at work.  Moreover, he testified that in 1981 he saw a psychologist in Albuquerque.  See Board Hearing Transcript pp. 28-29.  

Further, in an April 2004 treatment note Dr. Nadjafi indicated that he treated the Veteran in 1996 for depression and prescribed Luvox.  Only treatment records beginning in January 2004 were requested and obtained from Dr. Nadjafi  Accordingly, as the Board is now on notice of the existence of private medical records that are pertinent to the Veteran's claim, reasonable efforts to obtain those records should be made on remand.  Specifically, the Veteran should be requested to complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of the private records.  

Fourth, the Veteran has contended that his left shoulder condition is related to the rifle sling that he used for prone position firing.  He further testified at the February 2014 Board Hearing that he further injured his shoulder while lifting weights.  See Board Hearing Transcript, pp. 11, 36-39.  The Veteran was not afforded a VA examination in connection with his claim for service connection for a left shoulder disability.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Based on the above facts, the Board finds that a remand is necessary to provide the Veteran a VA examination to determine whether the Veteran's left shoulder condition is related to his active service.

A new VA examination for the acquired psychiatric disorder is also warranted.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records pertaining to the Veteran that are not already of record.

2.  Afford the Veteran an additional opportunity to submit any information that is not currently of record, including the buddy statement from R.T., which was referenced during the hearing but is not of record. 

3.  Contact the Veteran and request that he provide or authorize the release of records from Drs. Glatzer, J. Trimm, Dr. Nadjafi and any other private provider who has assessed or treated the Veteran for his psychiatric or shoulder disabilities.  The Veteran indicated that he went to counseling with J.Trimm; saw a counselor in 1977; was treated by a psychiatrist in Orlando due to frustrations at work; and saw a psychologist in Albuquerque in 1981.  In an April 2004 treatment note, Dr. M.N. indicated that he treated the Veteran in 1996 for depression; however, only treatment records beginning in January 2004 were requested and obtained.  

4.  Attempt to obtain any additional service treatment records pertaining to the Veteran, including any x-ray reports while the Veteran was stationed at Parris Island and any medical records from Cherry Point Naval Hospital.

5.  If, after making reasonable efforts to obtain any outstanding non-Federal records the AOJ is unable to secure same or if after continued efforts to obtain Federal records the AOJ concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

6.  Thereafter, schedule the Veteran for an appropriate VA examination for the claim pertaining to his left shoulder disability.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate clinical testing should be conducted.  The examiner also should provide a medical opinion that addresses the following:

Whether it is at least as likely as not (50 percent or greater probability) that any current left shoulder condition is related to active military service.  

The examiner's attention is drawn to the Veteran's statement that he injured his shoulder during service while wearing a rifle sling; further injured it while lifting weights and was diagnosed with "supple sated left shoulder joint with a damaged capsule."  

A complete rationale must be provided for the opinion.  

7.  After the records referenced above have been obtained to the extent possible, schedule the Veteran for another VA psychiatric examination.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  The examiner is requested to review the claims file and offer an opinion as to the following questions:

(a)  Opine the nature and diagnosis(es) of any psychiatric disorder.

The examiner is asked to reconcile the current diagnoses with the diagnoses of major depressive disorder, obsessive compulsive disorder, and dysthymic disorder.  See Dr. Nadjafi's January and April 2004 treatment notes (major depressive and obsessive compulsive disorder diagnoses); see also Dr. Kane's September 2005 treatment note (dysthymic disorder diagnosis).

(b)  Whether it is at least as likely as not (50 percent or greater probability) that any such psychiatric disorder(s) are etiologically related to military service.

The examiner's attention is directed to the February 2007 and 2008 VA treatment notes where the clinician noted "this patient likely had his first depression when was has hospitalized in 1975," and "it appears more likely [than] not [the Veteran's] psychiatric problems in the Marine Corps were a result of depression [and not passive aggressive disorder]."

A complete rationale must be provided for the opinion.  

8.  Ensure the development outlined above has been accomplished, that the examination report is adequate, and then arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S.S. Toth
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


